Exhibit No. 10.2

INDEMNIFICATION AGREEMENT

AGREEMENT, effective as of December 18, 2003, between United Retail Group, Inc.,
a Delaware corporation (the “Company”), and the undersigned (“Indemnitee”).

WHEREAS, it is essential to the Company to retain as directors the most capable
persons available;

WHEREAS, Indemnitee is currently serving as a director of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors of public companies
in today’s environment;

WHEREAS, basic protection against undue risk of personal liability of directors
heretofore has been provided through insurance coverage providing reasonable
protection at reasonable cost, and Indemnitee has relied on the availability of
such coverage; but as a result of substantial changes in the marketplace for
such insurance it has become increasingly more difficult to obtain such
insurance on terms providing reasonable protection at reasonable cost;

WHEREAS, the By-laws of the Company require the Company to indemnify and advance
expenses to its directors to the full extent permitted by law and Indemnitee has
been serving and continues to serve as a director of the Company in part in
reliance on such By-laws;

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, the increasing difficulty in obtaining
satisfactory director liability insurance coverage, and Indemnitee’s reliance on
the aforesaid By-laws, and in part to provide Indemnitee with specific
contractual assurance that the protection promised by such By-laws will be
available to Indemnitee (regardless of, among other things, any amendment to or
revocation of such By-laws or any change in the composition of the Company’s
Board of Directors or acquisition transaction relating to the Company), the
Company wishes to provide in this Agreement for the indemnification of and the
advancing of expenses to Indemnitee to the fullest extent (whether partial or
complete) permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the Company’s directors’ liability insurance policies; and

WHEREAS, this Agreement was approved by the Company’s Board of Directors on
December 5, 2003;

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company and intending to be legally bound hereby, the parties hereto
agree as follows:

  1. Certain Definitions:


  (a) Change in Control: shall be deemed to have occurred if (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), becomes an “Acquiring Person” (as such term is defined in
the Rights Agreement dated as of September 14, 1999 by and between the Company
and Continental Stock Transfer & Trust Company, as in effect on the date hereof
(the “Rights Agreement”)) or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the Company consummates any of the
transactions set forth in clauses (x), (y) or (z) in Section 13(a) of the Rights
Agreement.


  (b) Claim: any threatened, pending or completed action, suit or proceeding, or
any inquiry or investigation, whether instituted by the Company or any other
party, that Indemnitee in good faith believes might lead to the institution of
any such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other.


  (c) Expenses: include attorneys’ fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in, any Claim relating to any Indemnifiable
Event.


  (d) Indemnifiable Event: any event or occurrence related to the fact that
Indemnitee is or was a director or by reason of anything done or not done by
Indemnitee in such capacity.


  (e) Independent Legal Counsel: an attorney or firm of attorneys, selected in
accordance with the provisions of Section 3, who shall not have otherwise
performed services for the Company or Indemnitee within the last five years
(other than with respect to matters concerning the rights of Indemnitee under
this Agreement, or of other indemnitees under similar indemnity agreements).


  (f) Reviewing Party: any appropriate person or body consisting of a member or
members of the Company’s Board of Directors or any other person or body
appointed by the Board who is not a party to the particular Claim for which
Indemnitee is seeking indemnification, or Independent Legal Counsel.


  2. Basic Indemnification Arrangement.


    (a)        In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty days after written demand is presented to the Company, against any and
all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement) of such Claim. If so requested by Indemnitee, the
Company shall to the fullest extent permitted by law advance (within two
business days of such request) any and all Expenses to Indemnitee (an “Expense
Advance”). Notwithstanding anything in this Agreement to the contrary, prior to
a Change in Control Indemnitee shall not be entitled to indemnification pursuant
to this Agreement in connection with any Claim initiated by Indemnitee unless
the Board of Directors has authorized or consented to the initiation of such
Claim.

    (b)        Notwithstanding the foregoing, (i) the obligations of the Company
under Section 2(a) shall be subject to the condition that the Reviewing Party
shall not have determined (in a written opinion, in any case in which the
Independent Legal Counsel referred to in Section 3 hereof is involved) that
Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) the obligation of the Company to make an Expense Advance pursuant to
Section 2(a) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts theretofore paid; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). If there has not been a Change in Control, the Reviewing Party shall be
selected by the Board of Directors, and if there has been a Change in Control,
the Reviewing Party shall be the Independent Legal Counsel referred to in
Section 3 hereof. If there has been no determination by the Reviewing Party or
if the Reviewing Party determines that Indemnitee substantively would not be
permitted to be indemnified in whole or in part under applicable law, Indemnitee
shall have the right to commence litigation in any court in the State of
Delaware having subject matter jurisdiction thereof and in which venue is proper
seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.

    3.        Change in Control. The Company agrees that if there is a Change in
Control of the Company then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any other agreement or Company By-law now or hereafter
in effect relating to Claims for Indemnifiable Events, the Company shall seek
legal advice only from Independent Legal Counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld).
Such counsel, among other things, shall render its written opinion to the
Company and Indemnitee as to whether and to what extent the Indemnitee would be
permitted to be indemnified under applicable law. The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

  4. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all expenses (including attorneys’ fees) and to the
fullest extent permitted by law, if requested by Indemnitee, shall (within two
business days of such request) advance such expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or Company By-law now or hereafter in effect
relating to Claims for Indemnifiable Events and/or (ii) recovery under any
directors’ liability insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.


  5. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
Moreover, notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
or all Claims relating in whole or in part to an Indemnifiable Event or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.


  6. Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.


  7. No Presumptions. For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.


  8. Nonexclusivity. The rights of the Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under the Company’s By-laws or the
Delaware General Corporation Law or otherwise. To the extent that a change in
the Delaware General Corporation Law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company’s By-laws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.


  9. Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing director liability insurance, Indemnitee shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any Company director. In the
event of a Change of Control, the Company shall use reasonable efforts to obtain
at least twenty million dollars of insurance (“directors’ insurance”) on behalf
of the directors and officers of the Company against any liability asserted
against any such person and incurred by such person in such capacity by reason
of (or arising in whole or in part out of) an Indemnifiable Event, whether or
not the Company would have the power to indemnify such person against such
liability under the provisions of this Agreement or applicable law. In the event
of a Change of Control, if such coverage is reasonably obtainable, the Company
shall use reasonable efforts to obtain directors’ insurance which shall not have
any deductible or retainage or any co-insurance. In the event of a Change of
Control, if reasonably obtainable, the Company shall use reasonable efforts to
obtain directors’ insurance which shall be maintained on behalf of the directors
of the Company for at least 36 months after having ceased to be a director of
the Company.


  10. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company or on its behalf
against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.


  11. Scope.


  (a) In the event of any change, after the date of this Agreement, in any
applicable law, statute or rule which expands the right of a Delaware
corporation to indemnify a member of its board of directors, such change shall
be deemed to be within the purview of Indemnitee’s rights and the Company’s
obligations under this Agreement. In the event of any change in any applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its board of directors, such change, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder.


  (b) The Indemnitee’s rights hereunder shall apply to claims made against the
Indemnitee arising out of alleged acts or omissions which occurred prior to the
date hereof as well as those which occur after the date hereof.


  12. Amendments. No supplement, modification or amendment of this Agreement or
waiver of any of the provisions hereof shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.


  13. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.


  14. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, By-law or otherwise) of the amounts otherwise
indemnifiable hereunder.


  15. Binding Effect.


  (a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, executors and personal and legal representatives.


  (b) This Agreement shall continue in effect regardless of whether Indemnitee
continues to serve as a director of the Company.


  16. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.


  17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.


  18. Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consents to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any proceeding which arises out of or
relates to this Agreement.


  19. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing (including telecopier or similar writing) and
shall be deemed to have been given at the time when mailed, enclosed in a
registered postpaid envelope, in any general or branch office of the United
States Postal Service, return receipt requested, or sent by Federal Express or
other similar overnight courier service, addressed to the address of the party
as set forth on the signature page of this Agreement (in the case of the
Company, to the attention of its Secretary) or to such changed address as such
party may have fixed by notice or, in the case of the Company to its registered
agent in the state of Delaware, or, if given by telecopier, when such telecopy
is transmitted and the appropriate answerback is received.


  20. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 18th
day of December 2003, in the case of the Company by an officer thereunto duly
authorized.

    UNITED RETAIL GROUP, INC.
By: __________
Raphael Benaroya
Chief Executive Officer
Address: 365 West Passaic Street
Rochelle Park, NJ 07662
Telecopy: (201) 845-6309     INDEMNITEE
By:
Name:
Address:
Telecopy: